UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KEVIN W. BANKS, Case No. 1118-cv-863
Petitioner,
Black, J.
vs. Litkovitz, M.J.
WARDEN, MADISON ORDER OF TRANSFER
CORRECTIONAL FACILITY,
Respondent.

Petitioner, an inmate at the Southern Ohio Correctional Faeility, has filed a petition for a
Writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. l). lt appears from the face of the
petition that petitioner is challenging his conviction by the state court located in Medina County,
Ohio. (See Doc. l-l, Petition at PageID ]).

This District has concurrent jurisdiction With the Northern District of Ohio to review
petitioner’s application for a Writ of habeas corpus See 28 U.S.C. § 224l(d). Local Rule
82.1, S.D. Ohio Civ. R., provides: “A habeas corpus action shall be filed at the location of Court
which serves the county in which the state court judgment Which is the subject of the habeas
petition was filed.” See S.D. Ohio Civ. R. 82.](£). In the furtherance of justice and pursuant
to 28 U.S.C. § 2241(d) and S.D. Ohio Civ. R. 82.1(t`), it is hereby ORDERED that this case be
TRANSFERRED to the Northern District of Ohio, Eastern Division, for all further proceedings

IT IS SO ORDERED.

Date: §§ ['({ 523

Karen L. Litkovitz
United States Magistrate Judge

